In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated January 31, 2008, which, upon a fact-finding order of the same court dated December 20, 2007, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of forcible touching, adjudged her to be a juvenile delinquent, and placed her on probation for a period of 12 months subject to certain conditions.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion as to the dispositional orders it enters (Matter of Melissa B., 49 AD3d 536 [2008]). In this case, the Family Court providently exercised its discretion in adjudicating the appellant a juvenile delinquent and then placing her on probation for a period of 12 months, particularly in view of the appellant’s poor record of performance and behavior at school, as well as the recommendation made in a mental health report (see Matter of Oneil D., 35 AD3d 602 [2006]; Matter of Cesar E., 32 AD3d 1024 [2006]). The appellant was not entitled to an adjournment in contemplation of dismissal merely because this was her first contact with the court system (see Matter of Melissa B., 49 AD3d at 537; Matter of Oneil D., 35 AD3d at 602-603; Matter of Rosario S., 18 AD3d 563, 564 [2005]). Ritter, J.P., Miller, Dillon and McCarthy, JJ., concur.